Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/444,821 filed on 08/10/2021.
Claims 1-7, 8-14  are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2020-0101157, filed on 08/12/2020.


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2021-0039990, filed on 03/26/2021.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021, 06/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 8 are  objected to because of the following informalities: “a  SMF ” needs to spell out .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 11, 12   is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20210219106, hereinafter, LI’s 106) in view of LEE et al. (US 20210067958, hereinafter, LEE’s 958).
Regarding to the claim 1, US 20210219106 teaches a method for controlling a service by a multicast and broadcast-session management function (MB-SMF) in a wireless communication system, the method comprising: 
receiving multicast and broadcast service (MBS) information (multicast / broadcast service transmission) [see the Abstract and Paragraphs 0007 & 0008 & 0034 & 0035 & 0037 & 0039 ] transmitted from an application function (AF), the MBS information including a service type indicating whether the service is a broadcast service or a multicast service (determining a multicast/broadcast transmission type) [see the Abstract and Paragraphs 0007 & 0008 & 0034 & 0035 & 0037 & 0039 & 0088 & 0102 & 0102 & 0104 & 0105 & 0109 – 0113 & 0130 – 0132 & 0187 – 0191 & 0244 & 0246 & 0263 & 0271-0276 & Figure 11 & Figure 12 & Figure 13 & Figure 14a & Figure 14b & Figure 15a & Figure 15b ]; 
identifying whether the service is the broadcast service or the multicast service based on the service type (determining whether a multicast / broadcast transmission type based on the multicast /broadcast access type supported by the terminal device ) [see Paragraph 0132] ; 
performing a first procedure towards an access and mobility management function (AMF) [see Paragraph 0227] and a next generation-radio access network (NG-RAN) [see Paragraph 0105]in case that the service is the broadcast service (broadcast service) [see Paragraph 0227] ; and 
performing a second procedure with a SMF (SMF network element) [see Paragraphs 0216 & 0218] in response to a join request of a user equipment (UE) in case that the service is the multicast service  .
However, US 20210219106 does not explicitly teach a MBS session join request of a user equipment (UE).
US 20210067958, from the same or similar fields of endeavor, teaches performing a procedure with a SMF in response to a MBS session join request of user equipment (UE) in case that the service is the multicast (performing a procedure with a SMF in response to a MBS session join request of user equipment (UE) in case that the service is the multicast) [see the Abstract, 0085 & 0086 & 0131 & 0134 & 0145 & 0150 & 0159 & 0171 & 0184].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210219106 in view of US 20210067958 because US 20210067958 suggests that There exists a need for further improvements in 5G NR technology. These improvements may also be applicable to other multi-access technologies and the telecommunication standards that employ these technologies.


Regarding to the claim 4, US 20210219106  and US 20210067958 teach the limitations of the claim 1 above.
However, US 20210219106 does not explicitly teach wherein the service type is received from the AF to the MB-SMF through a network exposure function/multicast and broadcast service function (NEF/MBSF).US 20210067958, from the same or similar fields of endeavor, teaches wherein the service type is received from the AF to the MB-SMF through a network exposure function/multicast and broadcast service function (NEF/MBSF) ( wherein the service type is received from the AF to the MB-SMF through a network exposure function/multicast and broadcast service function (NEF/MBSF) ) [see Paragraphs 0084 & 0122 & 0125 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210219106 in view of US 20210067958 because US 20210067958 suggests that There exists a need for further improvements in 5G NR technology. These improvements may also be applicable to other multi-access technologies and the telecommunication standards that employ these technologies.

Regarding to the claim 5, US 20210219106 further teaches receiving, from the NG-RAN, endpoint information for a shared tunnel for receiving a MBS service traffic through the AMF  (receiving, from the NG-RAN, endpoint information for a shared tunnel for receiving a MBS service traffic through the AMF) [see the Abstract and Paragraphs 0007 & 0008 & 0034 & 0035 & 0037 & 0039 & 0088 & 0102 & 0102 & 0104 & 0105 & 0109 – 0113 & 0130 – 0132 & 0187 – 0191 & 0244 & 0246 & 0263 & 0271-0276 & Figure 11 & Figure 12 & Figure 13 & Figure 14a & Figure 14b & Figure 15a & Figure 15b ].


Regarding to the claim 8, US 20210219106 teaches a multicast and broadcast-session management function (MB-SMF) for controlling a service in a wireless communication system, the MB-SMF comprising: a transceiver; and a controller coupled with the transceiver and configured to control to:
receive multicast and broadcast service (MBS) information (multicast / broadcast service transmission) [see the Abstract and Paragraphs 0007 & 0008 & 0034 & 0035 & 0037 & 0039 ] transmitted from an application function (AF), the MBS information including a service type indicating whether the service is a broadcast service or a multicast service (determining a multicast/broadcast transmission type) [see the Abstract and Paragraphs 0007 & 0008 & 0034 & 0035 & 0037 & 0039 & 0088 & 0102 & 0102 & 0104 & 0105 & 0109 – 0113 & 0130 – 0132 & 0187 – 0191 & 0244 & 0246 & 0263 & 0271-0276 & Figure 11 & Figure 12 & Figure 13 & Figure 14a & Figure 14b & Figure 15a & Figure 15b ]; 
identify whether the service is the broadcast service or the multicast service based on the service type (determining whether a multicast / broadcast transmission type based on the multicast /broadcast access type supported by the terminal device ) [see Paragraph 0132] ; 
perform a first procedure towards an access and mobility management function (AMF) [see Paragraph 0227] and a next generation-radio access network (NG-RAN) [see Paragraph 0105]in case that the service is the broadcast service (broadcast service) [see Paragraph 0227] ; and 
perform a second procedure with a SMF (SMF network element) [see Paragraphs 0216 & 0218] in response to a join request of a user equipment (UE) in case that the service is the multicast service  .
However, US 20210219106 does not explicitly teach a MBS session join request of a user equipment (UE).
US 20210067958, from the same or similar fields of endeavor, teaches performing a procedure with a SMF in response to a MBS session join request of user equipment (UE) in case that the service is the multicast (performing a procedure with a SMF in response to a MBS session join request of user equipment (UE) in case that the service is the multicast) [see the Abstract, 0085 & 0086 & 0131 & 0134 & 0145 & 0150 & 0159 & 0171 & 0184].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210219106 in view of US 20210067958 because US 20210067958 suggests that There exists a need for further improvements in 5G NR technology. These improvements may also be applicable to other multi-access technologies and the telecommunication standards that employ these technologies.


Regarding to the claim 11, claim 11 is rejected the same limitations of the claim 4 above.

Regarding to the claim 12, claim 12  is rejected the same limitations of the claim 5 above.

Allowable Subject Matter
Claims 2, 3, 6, 7, 9, 10, 13, 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412